Judgment unanimously reversed on the law and facts and a new trial granted. Memorandum: At a preliminary hearing conducted by the trial court evidence was presented as to the circumstances surrounding the tailing of certain inculpatory statements from the defendant by police officers which required a finding by the court as to whether the defendant incriminated himself while being interrogated by the police in the absence of counsel after he had requested the aid of an attorney (People v. Sanchez, 15 N Y 2d 387). The court ruled that “ from the evidence presented by the District Attorney on behalf of the People and the defendant, the court finds that the alleged confession was voluntarily made and that none of the constitutional rights had been violated.” Defendant’s statements were received over objection on the trial, which resulted in a verdict of guilty of arson, first degree. The Trial Judge’s decision was clearly against the weight of the evidence, and it was reversible error to allow the statements to be received in evidence. (Appeal from judgment of Monroe County Court convicting defendant of arson, first degree.)
Present — Williams, P. J., Bastow, Henry, Del Veechio and Marsh, JJ.